Detailed Action
Summary
1. This office action is in response to the amendment filed on May, 2022. 
2. Applicant has amended claims 1-3,7,9-11,14 and 16.
3. Claims 1-18 are pending and has been examined. 
Notice of Pre-AIA  or AIA  status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
5. Claims objection and rejection are withdrawn.
Response to Amendment
6. Applicant’s arguments, filed 05/26/2022 with respect to the amended claim 1,10 and 14 have been fully considered and are persuasive. The claim rejection under U.S.C 102 has been withdrawn. 
Allowable subject matter
7. Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “a supervisor circuit connected to the first output of the switched-mode power supply and coupled to a relay control circuit, wherein the supervisor circuit is configured to monitor the first voltage signal and, in response to detecting that a voltage of the first voltage signal exceeds a threshold voltage, enable the relay control circuit; the relay control circuit, wherein the relay control circuit is connected to the first output of the switched-mode power supply and is configured to provide, responsive to being enabled by the supervisor circuit, a first voltage corresponding to the first voltage signal to a first voltage rail and a second voltage corresponding to the second voltage signal to a second voltage rail; and a relay configured to be powered by a connection to the first voltage rail or the second voltage rail, wherein the relay is further configured to connect the AC power supply to an external load."
 In re to claim 10, claim 10 the prior art fails to disclose or suggest the emboldened and italicized features recites “a supervisor circuit connected to the output of the switched-mode power supply and coupled to a relay control circuit; wherein the supervisor circuit is configured to monitor the voltage signal, and to provide  an output that enables the relay control circuit responsive to detecting a voltage of the voltage signal exceeding a threshold voltage; the relay control circuit, wherein the relay control circuit is connected to the output of the switched-mode power supply and is configured, in response to being enabled by the supervisor circuit, to provide the voltage signal to a voltage rail; and a relay configured to be powered by a connection to the voltage rail, wherein the relay is further configured to connect the AC power supply to an external load.”
In re to claim 14, claim 14 the prior art fails to disclose or suggest the emboldened and italicized features recites “a supervisor circuit connected to the first output of the switched-mode power supply and coupled to a relay control circuit, the first voltage signal; detecting, by the supervisor circuit, a voltage of the first voltage signal exceeding a threshold voltage; providing, by the supervisor circuit, an output that enables the relay control circuit ; providing, by the relay control circuit connected to the first output of the switched-mode power supply, the first voltage signal to a first voltage rail and the second voltage signal to a second voltage rail; and connecting, with a relay powered by a connection to the first voltage rail or the second voltage rail, the AC power supply to the external load.”
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-9, claims 2-9 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claims11-13, claims 11-13 depend from claim 11, thus are also allowed for the same reasons provided above.
In re to claims 15-18, claims 15-18 depend from claim 14, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/
Primary Examiner, Art Unit 2839